Title: From Alexander Hamilton to George Washington, [17 January 1792]
From: Hamilton, Alexander
To: Washington, George



[Philadelphia, January 17, 1792]

The Secretary of the Treasury has the honor to communicate to the President a letter of the 7th. of January 1792. from the Collector of Alexandria, in answer to one written at the direction of the President; and also the Answer of the Collector of Boston to an enquiry in relation to the Keeper of the Lighthouse at Portland.
January 17th. 1792.
